Shaw, C. J.
The jurisdiction of the police court over this case depends upon the construction of the St. of 1858, c. 45, which does present a question of some difficulty. But on looking carefully at the statute, it is not where there are no other punishments, but where the limit of the fine is one hundred dollars, and of the imprisonment not exceeding one year, that police courts are to have jurisdiction. Although the requiring of a bond for good behavior may in a certain loose sense be regarded as part of the punishment, yet that, as well as payment of costs, is but an incidental consequence, and not a part of the penalty, in the sense of the act. The question is as to the intention of the legislature. This is clearly within the literal *465terms of the statute, and if we go from the letter to the great purpose of the act, it is clear that these consequences were not taken into consideration in prescribing the rule which defines the jurisdiction by the amount of fine and the length of imprisonment. Exceptions overruled.